                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DEBRA VANESSA WHITE,                                  CASE NO. C19-0284-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    RELAY RESOURCES and GENERAL
      SERVICES ADMINISTRATION,
13
                              Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. On February 14, 2020, the Court granted
18
     Defendant Relay Resources’ motion to compel (Dkt. No. 92) and ordered Plaintiff to make
19
     reasonable efforts to provide documents responsive to Defendant’s requests for production, to
20
     provide Defendant with the information requested in each of Defendant’s interrogatories, and to
21
     provide Defendant with initial disclosures. (See Dkt. No. 99 at 5–6.) The Court gave Plaintiff 30
22
     days to respond to Defendant’s interrogatories, but it did not set a deadline for Plaintiff to
23
     respond to Defendant’s requests for production or to provide initial disclosures. The Court
24
     hereby ORDERS Plaintiff to respond to Defendant’s interrogatories and to provide initial
25
     disclosures by March 15, 2020. Failure to comply with this order may result in sanctions under
26


     MINUTE ORDER
     C19-0284-JCC
     PAGE - 1
 1   Rule 37, including dismissal of the matter.

 2          DATED this 21st day of February 2020.

 3                                                  William M. McCool
                                                    Clerk of Court
 4
                                                    s/Tomas Hernandez
 5
                                                    Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0284-JCC
     PAGE - 2
